1    HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
2    HANNAH LABAREE, # 294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Attorneys for Defendant
5    Sherwana Lynn Marcus
6
                               IN THE UNITED STATES DISTRICT COURT
7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                  )   Case No. 2:19-cr-95 TLN
                                                )
10                   Plaintiff,                 )   STIPULATION AND ORDER TO CONTINUE
                                                )   STATUS CONFERENCE, AND TO EXCLUDE
11           vs.                                )   TIME
                                                )
12   SHERWANA LYNN MARCUS,                      )   Date: November 14, 2019
                                                )   Time: 9:30 a.m.
13                   Defendant.                 )   Judge: Hon. Troy L. Nunley
                                                )
14                                              )
15
16          IT IS HEREBY STIPULATED by and between the parties hereto through their
17   respective counsel, U.S. Attorney McGregor Scott, through Assistant United States Attorney
18   Miriam Hinman, attorney for Plaintiff, and Federal Defender Heather Williams, through
19   Assistant Federal Defender Hannah Labaree, attorney for defendant Sherwana Marcus, that the
20   previously-scheduled status conference date of November 14, 2019, be vacated and the matter be
21   set for status conference on January 16, 2020 at 9:30 a.m.
22          On August 23, 2019, the government has produced over 13,000 pages of discovery, after
23   entry of the parties’ stipulated protective order, on August 9, 2019. On September 26, 2019, the
24   government produced over 1,000 pages of additional discovery. Counsel for the defendant
25   requires additional time to review the discovery, conduct independent investigation, and meet
26   with her client to review the material. The failure to grant the above-requested continuance
27
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue                           -1-
1    would deny her the reasonable time necessary for effective preparation, taking into account the
2    exercise of due diligence.
3           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
4    excluded of this order’s date through and including January 16, 2020, pursuant to 18 U.S.C.
5    §3161 (h)(7)(A)and (B)(iv) (reasonable time to prepare), and General Order 479, Local Code T4,
6    based upon continuity of counsel and defense preparation.
7           Counsel and the defendant also agree that the ends of justice served by the Court granting
8    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
9                                                  Respectfully submitted,
10    Dated: November 12, 2019                      HEATHER E. WILLIAMS
                                                    Federal Defender
11
                                                   /s/ Hannah Labaree
12                                                 HANNAH LABAREE
                                                   Assistant Federal Defender
13                                                 Attorney for Defendant
                                                   Sherwana Lynn Marcus
14
15   Dated: November 12, 2019                      MCGREGOR SCOTT
                                                   United States Attorney
16
                                                   /s/Miriam Hinman
17                                                 MIRIAM HINMAN
                                                   Assistant U.S. Attorney
18                                                 Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue                           -2-
1                                           ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its Order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date the parties stipulated, up to and including
9    January 16, 2020, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the November 14, 2019 status conference shall be continued until January 16,
13   2020, at 9:30 a.m.
14   Dated: November 12, 2019
15
16
                                                                Troy L. Nunley
17                                                              United States District Judge

18
19
20
21
22
23
24
25
26
27
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue                            -3-
